DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DENISE M. LOPEZ,
                             Appellant,

                                    v.

               AMERICAN EXPRESS NATIONAL BANK, d/b/a
                 AMERICAN EXPRESS CENTURION BANK
                             Appellee.

                              No. 4D19-1079

                         [September 25, 2019]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 50-2018-CA-013157.

   Paul J. Carrier of WMU Cooley Law School, Riverview, for appellant.

   No appearance for appellee.

PER CURIAM.

    The order denying Appellant’s motion to dismiss and quash service of
process is summarily affirmed. Fla. R. App. P. 9.315(a). Appellant has
failed to provide an adequate record to demonstrate reversible error. See
Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979).

   Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.